     Case 2:18-cv-01621-KJD-GWF Document 29 Filed 01/08/19 Page 1 of 3



 1   JEREMY J. THOMPSON
     Nevada Bar No. 12503
 2   CLARK HILL PLLC
 3   3800 Howard Hughes Parkway, Suite 500
     Las Vegas, Nevada 89169
 4   E-mail: jthompson@clarkhill.com
     Telephone: (702) 862-8300
 5   Facsimile: (702) 862-8400
 6
                          IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF NEVADA
 8   WILLIAM, T. MARHOLD,                                        Case No.: 2:18-cv-01621-KJD-GWF
 9
                            Plaintiff,                           MOTION FOR CHANGE OF
10                                                               ATTORNEY DESIGNATION
            v.
11
12   EQUIFAX INFORMATION
     SERVICES, LLC; PHH MORTGAGE
13   CORPORATION; USAA FEDERAL
     SAVINGS BANK; WEINSTEIN &
14   RILEY, P.S.,
15
                            Defendant.
16
            TO THE HONORABLE COURT, AND TO ALL PARTIES AND THEIR
17
     RESPECTIVE ATTORNEYS OF RECORD:
18
            PLEASE TAKE NOTICE that Nicholas M. Wieczorek, Esq. from the firm Clark Hill,
19
     PLLC is no longer associated with the above-captioned matter and should be removed from all
20
     further notices. The Clark Hill attorney to be noticed for all further filings and hearings is:
21
22          JEREMY J. THOMPSON, Nevada Bar No. 12503
23          E-mail: jthompson@clarkhill.com
24
            Dated this 8th day of January, 2019.
25                                                  CLARK HILL PLLC
26                                                  By: /s/ JEREMY J. THOMPSON
27                                                  JEREMY J. THOMPSON
                                                    Nevada Bar No. 12503
28                                                  3800 Howard Hughes Parkway, Suite 500
                                                    Las Vegas, Nevada 89169



                                                   Page 1 of 3
     Case 2:18-cv-01621-KJD-GWF Document 29 Filed 01/08/19 Page 2 of 3



 1         IT IS SO ORDERED.
 2          January 9, 2019
     DATED: ______________             ________________________________
                                       UNTIED STATES
                                       UNITED  STATES DISTRICT  JUDGE
                                                       MAGISTRATE   JUDGE
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                       Page 2 of 3
     Case 2:18-cv-01621-KJD-GWF Document 29 Filed 01/08/19 Page 3 of 3



 1                                      PROOF OF SERVICE
 2          Pursuant to LR 5-1, I hereby certify that on January 8, 2019, service of the following:
 3   Motion for Change of Attorney Designation was served to all noticed parties via ECF.
 4          I declare under the penalty of perjury under the laws of the State of Nevada that the
 5   foregoing is a true and correct statement and that this Certificate was executed on the
 6   aforementioned date above.
 7
                                                         /s/ Nancy Rodriguez
 8                                                       Nancy Rodriguez
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                               Page 3 of 3
